Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1 and 13, the language, “both ortho positions to the oxygen”, render the claims indefinite for the following two reasons.  Firstly, it would seem that the substitution should be relative to the carbon having the -OH substituent, as opposed to the oxygen atom, itself.  Referring to an ortho position relative to an oxygen atom is imprecise and needlessly confusing.  Secondly, the language, “the oxygen”, lacks antecedent basis; it is not clear that “the oxygen” necessarily refers to the oxygen of the phenolic -OH group.
3.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1 and 13 claim a product and method wherein a polyamine and Michael addition receptor are reacted in the presence of a phenolic compound; however, every example within the specification adds the phenolic compound to a composition comprising a formed polyaspartate; in other words, none of the examples correspond to what has been claimed in that phenolic compounds are not present during reaction of the polyamine with the Michael addition receptor to produce the polyaspartate.  The examiner cannot reconcile the clams with what has been disclosed within the specification.  Applicants are required to clarify/explain exactly what constitutes the claimed invention.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109761834A.
	CN109761834A discloses the production of a coating for application to such substrates as metal, concrete, plastics, and wood, wherein the coating comprises a polyisocyanate curing agent and a polyaspartate, produced by reacting a polyamine corresponding to that claimed with a dibasic acid carboxylate, such as dialkyl maleate or fumarate in the presence of 2,4,6-tris(dimethylaminomethyl)phenol.  See pages 5-7 of the provided translation.
6.	Claims 7and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN109761834A.
	CN109761834A discloses the production of a coating for application to such substrates as metal, concrete, plastics, and wood, wherein the coating comprises a polyisocyanate curing agent and a polyaspartate, produced by reacting a polyamine corresponding to that claimed with a dibasic acid carboxylate, such as dialkyl maleate or fumarate in the presence of 2,4,6-tris(dimethylaminomethyl)phenol.  See pages 5-7 of the provided translation.
7.	Regarding claim 7, though the disclosure within the third paragraph of page 7 is difficult to interpret, in view of the disclosed characteristics of the isocyanate curing agent, even if not anticipated, the position is taken that the use of conventional polyisocyanates, such as those claimed, including HDI and IPDF, to cure the coating would have been obvious.  Furthermore, regarding claim 12, though the reference fails to disclose the substrate being a floor, in view of the disclosed substrates including, metal, timber, and concrete, the position is taken that use of the composition as a coating on these substrates in the form of a floor would have been obvious.
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765